United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                       August 28, 2003

                                                               Charles R. Fulbruge III
                                                                       Clerk
                            No. 02-31166
                          Summary Calendar



                      UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

                                versus

                         GARY DAVID LINDSEY,

                                        Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                        USDC No. 00-CR-50085-4
                         --------------------

Before BARKSDALE, EMILIO M. GARZA, DENNIS, Circuit Judges.

PER CURIAM:*

     Gary   David   Lindsey   appeals    his   conditional     guilty-plea

conviction for conspiracy to possess with intent to distribute 50

grams or more of d-methamphetamine.       He argues that the district

court erred in denying his motion to suppress his confession.

     At the hearing on the motion to suppress, the district court,

after hearing testimony, accepted the law enforcement agent’s

version of events over that of Lindsey and his wife, finding that

no coercion took place and that Lindsey’s confession was voluntary.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-31166
                                -2-

We will not disturb the district court’s findings absent clear

error.   See United States v. Restrepo, 994 F.2d 173, 183 (5th Cir.

1993).   If a finding is based on oral testimony at a suppression

hearing, the “clearly erroneous standard is particularly strong

since the judge had the opportunity to observe the demeanor of the

witnesses.”   See United States v. Shabazz, 993 F.2d 431, 438 (5th

Cir. 1993). Accordingly, the district court did not clearly err in

determining that the confession was voluntarily given.   See id.

     AFFIRMED.